            Case 2:19-cv-00501-AJS Document 71 Filed 07/03/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ANNE WEST, TOM BROWN,                               Civil Action No. 2:19-cv-0501-AJS

                      Plaintiffs,

       v.                                           LEAD CASE

DOCUSIGN, INC.,

                      Defendant.

ANTOINETTE SUCHENKO and TOM                         Civil Action No. 2:19-cv-00513-AJS
BROWN,

                      Plaintiffs,
                                                    MEMBER CASE
       v.

NUTS.COM, INC. and DOES 1-5
                                                    Electronically Filed
                      Defendant.



                                    NOTICE OF SETTLEMENT

       COMES NOW Plaintiffs Antoinette Suchenko and Tom Brown, by and through their

undersigned counsel, and hereby advise this Honorable Court they have reached an agreement in

principle with Defendant Nuts.com, Inc., in the above captioned matter. The parties are finalizing

settlement documents and expect to file dismissal papers within thirty (30) days.

Dated: July 3, 2019

                                                    By: /s/ Benjamin J. Sweet
                                                    Benjamin J. Sweet
                                                    THE SWEET LAW FIRM, P.C.
                                                    186 Mohawk Drive
                                                    Pittsburgh, PA 15228
                                                    Telephone: (412) 742-0631
                                                    Counsel for Plaintiffs
            Case 2:19-cv-00501-AJS Document 71 Filed 07/03/19 Page 2 of 2



                                   CERTIFICATE OF SERVICE

          I certify that on the 3rd day of July, 2019, the foregoing document was electronically filed

through the Court’s CM/ECF system, which will send notification of such filing to all counsel of

record.



                                                  /s/ Benjamin J. Sweet
                                                 Benjamin J .Sweet, Esq.




                                                    -2-
